DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 16 December 2020, claim(s) 1 and 11 is/are amended per Applicant’s request. Claim(s) 3, 5, 10, 13, 15, and 20 is/are cancelled. Therefore, claims 1, 2, 4, 6-9, 11, 12, 14, and 16-19 are presently pending in the application, of which, claim(s) 1 and 11 is/are presented in independent form.

No IDS has been received.

The previously raised 112 rejections of the pending claims are withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9, 11, 12, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parks et al. (U.S. PGPub No. 2015/0127638 A1) (hereinafter Parks) in view of Brice et al. (U.S. PGPub No. 2007/0073562 A1) (hereinafter Brice) in view of Jarville et al. (U.S. PGPub No. 2012/0284324 A1) (hereinafter Jarville).

As per claim 1, Parks teaches a computer implemented method (0015) of facilitating provisioning of social activity data to a mobile device based on user preferences (0016 and 0034), the computer implemented method comprising: 
receiving, using a communication device, at least one selection corresponding to a plurality of activities (0035 – blind date request); 
receiving, using the communication device, a location indicator from the mobile device (0036 – “proximate the user’s current location” and 0021 –cellular telephone et al.; see also 0047); 
filtering, using a processing device, social activity data based on the at least one selection of plurality of filtering icons to generate a filtered social activity data (0035), wherein the social activity data comprises a plurality of event indicia corresponding to a plurality of events (0050), a plurality of venue indicia corresponding to a plurality of venues  and a plurality of member indicia corresponding to a plurality of members of a social network associated with the user (0037), wherein the filtering is based on a user preference associated with the user (0037 – substantially similar requests from other users); 
transmitting, using the communication device, the filtered social activity data to the mobile device (0038 – two matches identified); and
determining, using the processing device, at least one arrival time associated with at least one member of the plurality of members based on at least one transportation mode and traffic condition associated with the at least one member (Parks at 0062), wherein the at least one arrival time corresponds to an event being attended by the user and the at least one member (id.).

But Parks does not appear to explicitly disclose:
receiving, using a communication device, at least one selection corresponding to a plurality of filtering icons corresponding to a plurality of activities;
transmitting, using the communication device, an initial survey comprising a plurality of social outing questions to the mobile device, which set parameters for a user’s profile; 
transmitting, using the communication device, a plurality of pictures to the mobile device, wherein the plurality of pictures corresponds to a plurality of answers to the plurality of social outing questions; 
receiving, using the communication device, at least one selection of the plurality of pictures from the mobile device; or
identifying, using the processing device, at least one personal characteristic of the user based on the at least one selection, wherein the at least one personal characteristic comprises a perceived personality, an interest and an intention, wherein the user preference comprises the at least one personal characteristic. (Emphasis added). 

However Brice does teach a selection corresponding to a plurality of filtering icons. Brice at Figure 22 and corresponding description. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Brice into the invention of Parks in order to receive at least one selection corresponding to a plurality of filtering icons corresponding to a plurality of activities. This would have been clearly advantageous as it would allow the user to offer input as to what forms of activities they are interested in partaking in, thereby improving user satisfaction with the returned results and improving query speed as it would be able to limit the search on the front end. The combination hereinafter PB.

But PB does not appear to explicitly disclose:
transmitting, using the communication device, an initial survey comprising a plurality of social outing questions to the mobile device, which set parameters for a user’s profile; 
transmitting, using the communication device, a plurality of pictures to the mobile device, wherein the plurality of pictures corresponds to a plurality of answers to the plurality of social outing questions; 
receiving, using the communication device, at least one selection of the plurality of pictures from the mobile device; or
identifying, using the processing device, at least one personal characteristic of the user based on the at least one selection, wherein the at least one personal characteristic comprises a perceived personality, an interest and an intention, wherein the user preference comprises the at least one personal characteristic. (Emphasis added). 

However Jarville does teach:
transmitting, using the communication device, an initial survey comprising a plurality of questions to the mobile device (Jarville at Figure 2 item 22 and corresponding description), which set parameters for a user’s profile (Jarville at 0055, 0085, and 0103 – the demographic data such as in Figure 2 item 22 can be used to update a profile); 
transmitting, using the communication device, a plurality of pictures to the mobile device, wherein the plurality of pictures corresponds to a plurality of answers to the plurality of questions (Jarville at Figure 2 item 22 and corresponding description); 
receiving, using the communication device, at least one selection of the plurality of pictures from the mobile device (Jarville at Figure 3 and corresponding description); and
identifying, using the processing device, at least one personal characteristic of the user based on the at least one selection, wherein the at least one personal characteristic comprises a perceived personality, an interest and an intention, wherein the user preference comprises the at least one personal characteristic (Jarville at 0063).

It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Jarville into the combination of PB in order to transmit, using the communication 
PBJ does not appear to explicitly disclose: transmitting, using the communication device, an initial survey comprising a plurality of social outing questions to the mobile device, which set parameters for a user’s profile. (Emphasis added). Jarville does describe that the questions may be to “provide certain demographic and/or other information about the user” (Jarville at 0103; see also 0085), but does not explicitly describe the questions being “social outing questions”.
However the differences in the claim limitations are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The claimed invention would be performed the same regardless of the topic of the questions asked.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 


As per claim 11, PBJ teaches a system (Parks at 0015) for facilitating provisioning of social activity data to a mobile device based on user preferences, the system comprising: 
a communication device (Parks at Figure 1 items 12/13); 
a processing device (Parks at Figure 1 item 16).
For the remaining limitations of claim 11, see the examiner’s remarks regarding claim 1.

As per claims 2 and 12, PBJ teaches the computer implemented method of claim 1, wherein the filtered social activity data further comprises a plurality of member locations associated with the plurality of members (Parks at Figs. 12-14 and corresponding descriptions), wherein the plurality of member locations corresponds to locations of a plurality of mobile devices associated with the plurality of members (Parks at 0021).

As per claims 6 and 16, PBJ teaches the computer implemented method of claim 1, wherein the location indicator corresponds to at least one current location of the mobile device and a location selection provided by the user (Parks at 0047, 0060, and 0041).

As per claims 9 and 19, PBJ teaches the computer implemented method of claim 1 further comprising: 
receiving, using the communication device, a game-plan comprising indication of a selected event, a selected venue, and at least one selected member (Parks at 0050, 0036, and 0037); and 
transmitting, using the communication device, at least one invitation associated with the game-plan to at least one user device associated with the at least one selected member (Parks at 0039).

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of Brice in view of Jarville as applied to claims 1 and 11 above, and further in view of Smith et al. (U.S. PGPub No. 2007/0273558 A1) (hereinafter Smith).

As per claims 4 and 14, PBJ does not appear to explicitly disclose: The computer implemented method of claim 1, wherein the user preference comprises at least one rating previously provided by the user in relation to at least one of the plurality of events, the plurality of venue indicia and the plurality of member indicia.
Parks discloses that results may be ranked by preferences and other factors such as reviews and ratings (Parks at 0065), but does not show that user preferences comprise ratings of events, venues, and members. However Smith does teach preferences can be established for events, venues, and members based on a previously received rating. Smith at 0080, 0102, 0138, .

Claims 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of Brice in view of Jarville as applied to claims 1 and 11 above, and further in view of Chen et al. (U.S. PGPub No. 2012/0309314 A1) (hereinafter Chen).

As per claims 7 and 17, PBJ does not appear to explicitly disclose: The computer implemented method of claim 1 further comprising: 
receiving, using the communication device, an acceptance of a challenge from the mobile device; and 
unlocking, using the processing device, a location corresponding to the location selection, wherein the filtering is performed based on the unlocking.

However Chen does teach this. Chen at 0056. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Chen into the combination of PBJ in order to receive, using the communication device, an acceptance of a challenge from the 

As per claims 8 and 18, PBJC teaches the computer implemented method of claim 7, wherein the challenge comprises attending at least one event (Chen at 0056; see also Parks at 0061).

Response to Arguments
Applicant’s arguments, see page 7, filed 16 December 2020, with respect to the rejection(s) of claim(s) 1, 2, 4, 6-9, 11, 12, 14, and 16-19 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165